Citation Nr: 0714691	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for acne, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for left elbow 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for chloracne. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dislocation, left shoulder.

5.  Entitlement to service connection for service connection 
for bilateral foot disability. 

6.  Entitlement to service connection for bilateral knee 
disability. 

7.  Entitlement to service connection for macular pucker, 
left eye with bilateral cataracts.  

8.  Entitlement to service connection for bone spurs, 
cervical spine, claimed as myelopathy, to include as due to 
herbicide exposure. 

9.  Entitlement to service connection for low back 
disability, characterized as discogenic disc disease of the 
lumbar spine.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1972 and from December 1972 to May 1973.  The 
veteran also had periods of service in the United States Air 
Force Reserves in 1973 and United States Army Reserves from 
1973 to 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO confirmed previous denials of the 
veteran's claims for service connection for chloracne, 
bilateral knee and foot disabilities and discogenic disc 
disease of the lumbar spine.  By that same rating action, the 
RO also determined that new and material evidence had not 
been received to reopen previously denied claims for service 
connection for macular pucker, left eye with bilateral 
cataracts, bone spurs, cervical spine, to include as due to 
herbicide exposure, and dislocation, left shoulder.  The RO 
also denied a claim for TDIU.

This appeal also stems from a June 2003 rating action, 
wherein the RO continued 10 percent disability ratings 
assigned to service-connected acne and left elbow disability.  

The veteran timely appealed the April and June 2003 rating 
actions to the Board.  

In December 2006, the veteran testified before the 
undersigned acting Veterans Law Judge at the RO in Detroit, 
Michigan.  A copy of the hearing transcript has been 
associated with the claims files. 

The Board notes that by a January 1999 rating action, the RO 
denied service connection for bone spurs, cervical spine and 
macular pucker left eye with bilateral cataracts on the basis 
that the claims were not well grounded.  (Parenthetically, 
the Board notes that the RO also determined that new and 
material evidence had not been received to reopen a claim for 
dislocation, left shoulder).  The RO notified the veteran of 
their decision in February 1999.  A notice of disagreement 
was not received within one year of that notice.  Thus, the 
January 1999 rating action became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1998).

In a statement to the RO, dated in August 2000, the veteran 
sought to reopen his claims for service connection for bone 
spurs, cervical spine and macular pucker, left eye with 
bilateral cataracts.  In a June 2002 rating decision, the RO 
readjudicated the aforementioned claims based upon a motion 
for readjudication under the VCAA.  See VAOPGCPREC 03-2001.  
Hence, there is no finality as to the issues of entitlement 
to service connection for bone spurs, cervical spine, and 
macular pucker, left eye with bilateral cataracts and no new 
and material evidence discussion is therefore needed with 
respect to the aforementioned claims on appeal. 

Issues listed numbered five through ten on the title page 
will be addressed in the REMAND portion of the decision below 
and are  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

During a December 2006 hearing, the veteran testified that he 
wished to withdraw his appeal as to the issues of entitlement 
to increased evaluations for service-connected acne and left 
elbow disability, entitlement to service connection for 
chloracne, and whether new and material evidence had been 
received to reopen a previously denied claim for service 
connection for dislocation, left shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issues of entitlement to 
increased evaluations for acne and left elbow disability, 
entitlement to service connection for chloracne, and whether 
new and material evidence had been received to reopen a 
previously denied claim for service connection for 
dislocation, left shoulder, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing or in testimony at a hearing. 38 C.F.R. 
§ 20.204.  The veteran, through testimony at his December 
2006 hearing, withdrew his appeal as to the issues of 
entitlement to increased evaluations for acne and left elbow 
disability, service connection for chloracne, and whether new 
and material evidence had been received to reopen a 
previously denied claim for service connection for 
dislocation, left shoulder.  (Transcript (T.) at pages (pgs. 
2, 12).  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice as it relates to the 
aforementioned issues.


ORDER

The appeal, as to the issues of entitlement to increased 
evaluations for acne and left elbow disability, service 
connection for chloracne, and whether new and material 
evidence had been received to reopen a previously denied 
claim for service connection for dislocation, left shoulder, 
is dismissed. 


REMAND

The veteran maintains, in both written statements and in 
hearing testimony, that he currently has bilateral knee and 
foot disabilities, discogenic disease of lumbar spine, bone 
spurs, cervical spine, claimed as myelopathy, and macular 
pucker, left eye with bilateral cataracts that are the result 
of two injuries that occurred during his first period of 
active military service in 1968 and 1969.   

Service medical records from the veteran's first period of 
active duty in the United States Army, i.e., September 1968 
to November 1972, include a July 1971 report reflecting that 
the veteran had lost the tips of his second and third right 
toes.  In December 1971, the veteran was seen for a mild 
sprain and plantar wart of the right and left feet, 
respectively.  A July 1972 note reflects that the veteran 
complained of pain in the left eye after it had been hit with 
fingers.  An October 1972 service separation report reflects 
that all of the veteran's systems were reported as 
"normal."  The veteran's distant and near vision was 
recorded as 20/20 in both eyes.  A February 1987 record from 
the veteran's period of service in the United States Army 
Reserves reflects he had received treatment for revelation of 
the left knee and discomfort in the right knee as a result of 
performing field exercises.  

Initially, the Board notes that as the veteran has claimed 
serving in the United States Army Reserves (USAR) from 1973 
to 1989, and VA medical reports, along with a December 1983 
USAR physical report, reflect that he underwent a C5-6 
diskectomy as a result of dysphasia at Madigan Army Medical 
Center in 1983, the specific date of the aforementioned 
surgery must be determined (see, USAR physical report, dated 
in December 1983, and VA outpatient reports, dated in 
November 1984 and December 1985).  Then, all avenues must be 
exhausted in order to determine whether the veteran was on a 
period of active duty or inactive duty for training with the 
USAR on the date of his C5-6 surgery.  Such a request should 
include contacting the veteran's Army Reserve unit to which 
he was assigned to determine if he was on inactive duty or 
active duty for training status on the date that he underwent 
C5-6 diskectomy in November 1983.  

During a December 2006 hearing before the undersigned acting 
Veterans Law Judge at the RO in Detroit, Michigan, the 
veteran testified that he had continued to received treatment 
for his low back from the VA Medical Center (VAMC) in Big 
Springs, Texas (T.) at page (pg.) 6).  While VA outpatient 
reports from the aforementioned facility, dated most recently 
up until August 2005, have been associated with the claims 
files, records subsequent to that time are absent.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As the treatment records from 
the aforementioned VAMC Big Springs, Texas might contain 
evidence that is relevant to the claim for service connection 
for discogenic disc disease of the lumbar spine, they should 
be secured on remand to the RO/AMC.

As discussed above, the veteran has provided competent 
testimony as to current symptoms associated with his knees, 
feet, low back, cervical spine and left eye and a continuity 
of symptomatology between the aforementioned disabilities and 
two injuries that occurred during his first period of active 
military service in 1968 and 1969.  His testimony is 
sufficient to trigger VA's duty to provide an examination.  
McLendon v.Nicholson, No. 04-0185 (June 5, 2006).  Thus, 
examinations are needed to determine whether any currently 
present bilateral knee, bilateral foot, low back, cervical 
spine and left eye disabilities had their onset in service or 
are otherwise the result of an in-service disease or injury 
related to the veteran's periods of active or reserve 
military service.

Finally, the Board is cognizant that an award of service 
connection for any of the disabilities on appeal may impact 
the veteran's TDIU claim.  Indeed, as a result of the award 
of service connection for any of the disabilities on appeal 
may result in single or combined 100 schedular evaluation, 
the total rating issue will then be rendered moot.  See Green 
v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999). Under these 
circumstances, the Board finds that a decision by the Board 
on the veteran's TDIU claim would now be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Obtain copies of all clinical 
records documenting the veteran's 
reported treatment for his low back at 
the VAMC in Big Springs, Texas, 
subsequent to August 2005. 
    
2.  Contact the veteran and ask him to 
provide the specific date that he 
underwent a C5-6 diskectomy in November 
1983 at the Madigan Army Medical 
Center.  After receiving the requested 
information from the veteran, the 
AMC/RO should contact the unit to which 
he was attached,  Headquarters, 9th 
Infantry Division and Fort Lewis, Fort 
Lewis, Washington 98433 to confirm the 
exact dates of his inactive or active 
duty for training for the time period 
from November 1, 1983 to January 31, 
1984, with specific emphasis being 
placed on November 1983.  Any relevant 
medical records not already contained 
within the claims files should be 
obtained and associated with the 
record. 

If the information cannot be obtained, 
this fact should be documented.  If an 
additional source is identified during 
this process, that organization should 
be contacted and the records relating 
the veteran's status for the time 
period of November 1, 1983 to January 
31, 1984 should be obtained.

3.  Then, after any additional evidence 
has been obtained pursuant to the 
development requested above, the RO/AMC 
should schedule the veteran for VA 
examinations by appropriate 
specialists.  The examiners must note 
that a review in the examination report 
or in an addendum that they conducted a 
review of the claims folders prior to 
their respective examinations, to 
specifically include the veteran's 
medical records from his active and 
reserve military service.  

The examiners must provide an opinion 
as to whether it is at least as likely 
as not (50 percent or better chance) 
that any current bilateral knee 
disability, bilateral foot disability, 
discogenic disc disease of the lumbar 
spine, bone spurs, cervical spine, 
currently claimed as myelopathy, and 
macular pucker, left eye with bilateral 
cataracts had their onset service or 
are otherwise the result of an in-
service disease or injury during a 
period of active military or reserve 
service.  

With regards to the veteran's bone 
spurs, cervical spine, currently 
claimed as myelopathy, the VA examiner 
must also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better chance) that is 
the result of herbicide exposure (the 
veteran's DD 214 reflects that he 
served in the Republic of Vietnam from 
January 2, 1970 to November 26, 1970).  

The examiners should provide a 
rationale for the opinions.

4.  After ensuring that the 
examinations and opinions are complete, 
the RO/AMC should re-adjudicate the 
claims for service connection for 
bilateral knee and foot disabilities, 
discogenic disease of lumbar spine, 
bone spurs, cervical spine, claimed as 
myelopathy, to include as due to 
herbicide exposure, and macular pucker, 
left eye with bilateral cataracts.  If 
they remain denied, the RO should issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


